FILED
                            NOT FOR PUBLICATION                              JUN 26 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50437

               Plaintiff - Appellee,             D.C. No. 3:14-cr-01522-LAB

 v.
                                                 MEMORANDUM*
SIJIFREDO DELGADILLO-RAMIREZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Sijifredo Delgadillo-Ramirez appeals from the district court’s judgment and

challenges the 24-month custodial sentence and three-year term of supervised

release imposed following his guilty-plea conviction for being a removed alien

found in the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Delgadillo-Ramirez contends that the 24-month custodial sentence is

substantively unreasonable in light of the circumstances of the offense and the

alleged staleness of his criminal history. The district court did not abuse its

discretion in imposing Delgadillo-Ramirez’s sentence. See Gall v. United States,

552 U.S. 38, 51 (2007). The below-Guidelines sentence is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including Delgadillo-Ramirez’s violent criminal history. See

Gall, 552 U.S. at 51.

      Delgadillo-Ramirez also contends that the three-year term of supervised

release is substantively unreasonable. The district court did not abuse its discretion

in imposing Delgadillo-Ramirez’s term of supervised release as an added measure

of deterrence in light of his criminal and immigration history. See U.S.S.G.

§ 5D1.1 cmt. n.5; United States v. Valdavinos-Torres, 704 F.3d 679, 692-93 (9th

Cir. 2012).

      AFFIRMED.




                                           2                                      14-50437